DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Amendment filed February 11, 2021.
Drawings
The drawings were received on March 4, 2019.  These drawings are approved.
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
In claims 1 and 2, "that " on line 10 and line 2 should to be --a thickness -- respectively;
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7 and 17 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Dogiamis et al. (US 2017/0084554 A1) in view of Araki et al. (US 2009/0230541 A1) and Mitzlaff (US Pat No. 10,103,696).
Regarding claim 1, Dogiamis et al. teaches an antenna module (see Fig. 3A and 3B) comprising: 
an antenna substrate (310 in Fig. 3B) including an antenna pattern (340); 
an integrated circuit package (RFIC 330 or RFIC 130 being a flip-chip, see paragraph [0028]) disposed on a lower surface of the antenna substrate (when Fig. 3B is flipped upside 
an electronic component (320) disposed on the lower surface (the lower side of 310) or a side (left-hand side of 340)  of the antenna substrate, electrically connected to the antenna substrate (see Fig. 3A where 320 is connected to 330 via 335 where  330 connected to 340 via the conductive line), and spaced apart from the integrated circuit package (330) by a predetermined distance (distance between 340 and 330 as shown in the figure), wherein the electronic component has a thickness greater than that of the integrated circuit chip (320 is thicker than 330 as shown in Fig. 3B, where Fig. 5A illustrates using T1 and T2, see paragraph [0050]),
but does not teach the specific of the integrated circuit chip (330) being a semiconductor package having at least one semiconductor chip embedded therein.
However; Araki et al. (US 2009/0230541 A1) teaches a RFIC chip comprising of a baseband IC chip and a semiconductor chip where RFIC being formed in order to reduce the package size (see paragraph [0014]). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to replace the integrated circuit chip RFIC with the RFIC package which include a baseband IC chip and a semiconductor chip of Araki et al. since it would provide efficient use of the integrated circuit space with a smaller packaged integrated RFIC.

However, Mitzlaff teaches the details of an electronic component (IC package 400 in Fig. 4 comprising of 401, 402, 403 and 208) comprising a passive component (capacitor 208 being a passive component) for preventing DC supply voltage at the switch 202 (see col. 5, lines 33-38 and col. 6, lines 34-47).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to utilize the electronic component with a passive component of Mitzlaff in place of the electronic component of Dogiamis et al. since it would provide reliable operation by filtering out a DC component for a signal used in the electronic component.
Regarding claim 2, Dogiamis et al. in view of Araki et al. and Mitzlaff teaches the antenna module of claim 1, wherein the electronic component has a thickness greater than that of the semiconductor package (320 is thicker than 330 as shown in Fig. 3B, where Fig. 5A illustrates using T1 and T2, see paragraph [0050]).
Regarding claim 7, Dogiamis et al. in view of Araki et al. and Mitzlaff teaches the antenna module of claim 1, further comprising a connecting substrate (329) connected to the lower surface (the surface of 310) or the side surface of the antenna substrate, 
wherein the electronic component (320) is disposed at the side of the antenna substrate (320 is on the left side of 310) and on an upper surface of the connection substrate (320 on the top of 329).
Regarding claim 17, Dogiamis et al. in view of Araki et al. and Mitzlaff teaches the antenna module of claim 1, wherein the electronic component (320 is disposed under IHS 328 where 328 is an integrated heat spreader which is thermally conductive such as copper with anticorrosive coatings such as nickel, which is a type of metal, see paragraphs [0027] and [0039]) is disposed in a state in which the electronic component is covered with an encapsulant, and a metal layer is disposed on an outer surface of the encapsulant covering the electronic component.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Dogiamis et al. , Araki et al. and Mitzlaff, and further in view THEN et al. (US 2016/0365341 A1).
Regarding claims 3 and 4, Dogiamis et al. in view of Araki et al. and Mitzlaff teaches the antenna module of claim 1, but does not teach the semiconductor package including a radio frequency integrated circuit (RFIC) and a power management integrated circuit (PMIC) as the semiconductor chip, and at least one passive component is further embedded in the semiconductor package.
However, THEN et al. teaches a semiconductor package including RFIC, a power management IC (PMIC) where passive devices such as capacitors and inductors are key components in RFIC and PMIC (see paragraph [0003]-[0004]) by scaling into a smaller device for power efficiency. 
Therefore; it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of THEN et al. to add a PMIC and passive capacitors and/or inductors to the semiconductor RFIC of Araki et al. for the purpose of saving power consumption by scaling down to a smaller RFIC package.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dogiamis et al. , Araki et al. and Mitzlaff and further in view Suh et al. (US 2009/0244850 A1).
Regarding claims 8 and 9, Dogiamis et al. in view of Araki et al. and Mitzlaff teaches the antenna module of claim 7, but does not teach the connection substrate being a flexible printed circuit board (FPCB) or a rigid-flexible PCB (RFPCB) connected to the lower surface of the antenna substrate through a low melting point metal.
However, Suh et al. teaches a multiple integrated circuit stack-ups with a variety of package materials including organic, ceramic and flex packages (see para [0007]) with solder bumps having low melting point (see para [0016])for the purpose of protecting the physical damage from heat dissipation (see para [0001]). 
Therefore; it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Suh et al. to replace the connection substrate (329) and solder (320) for the electronic component (320) with a flex package including a PCB board and solder with different melting point metal for the purpose of protecting from thermal damage.
Allowable Subject Matter
Claims 5-6 and 10-16 are allowable over the prior art of record.
The examiner’s statement of reasons for allowance was indicated on the Office action mailed November 16, 2020.
Response to Arguments
Applicant’s arguments filed February 11, 2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Cho whose telephone number is (571)272-1802.  The examiner can normally be reached on M-F 7:30 AM -4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

James Cho
Examiner, Art Unit 2844
	/AMY COHEN JOHNSON/             Supervisory Patent Examiner, Art Unit 2844